OFFlCE   OF THE    ATTORNEY     GENERAL   OF TEXAS
                           AUSTIN




Ronorable L. A. Woods
State Superintendent oi Pub110 Inatruotion
mustin, Texas

Dear Sir;                      opinion m.m347a         Ii
                               Re I Whetha ~Senate’Rll;L
                                    SO?, 48th-L*,     repeals
                                    part of f%t creating\
                                    Jk5rtx?i’orthIndeps;tdent’
                                  /School. District relat-
                                    in&to assigment cf
                                    Wagce.    i

           xn yours lettnr    or sum    20, 1040, you direct our
attentlcn to 9. 3. S?&.,Ch, 230, p..674, Special Lsws, 39th
L%*, oraatlng the T!arti       Worth Independent School District.
In Section 33 thereof $t is proviaed that *no nssignnent of
wages shall be bindi.% upon or reco@aed            by said board (of
trustees 0r     the ,dlskriot. ).” You request our opinion as to
whether or not the quoted :~rovlaion has, been repealed by
S. 9. 297 Ch. 13, at.,p. 202;~ Goneral Lme, 46th Legislature,
30otion8 i-qd 2 ot.yhioh read (H to~lovm                    \
                                                                  I
                           “\V       /p
                ‘:                  _’
     ~/ w,Sf?2TZOlJ   1. Deifnitibn - Tesoher .and Sohool
     4iqdOY?0. ,me term5 -*teaohm* ,and *Sohool em-
    tp1oyes,v wlthiu,tbe provisions 0r,thi5          dot s&Q11
      be hold and”deemBd to embrace and inolude any pcr-
      soa emp.loyed,   by,,,‘azqPubllo  School System, ‘Indspen-
      dent Sohool District, or CorolnonSchool District,
      in this State in an executive,         adminietratlve, or
      olerioah.@K~aoitp,       or as a superintendent, principal,
      teacher, or lnstruotcr , and any person employed by a
      university or oollege, or other educational lnstitu-
      tion in an executfve, abmlniatrstive, cr oleriocl
      oapeo1ty, or a8 a professor, or lnetruator, or in
      any siailnr capacity.

         “sea. 2.     ,~JI
                         aaslgzent,   transior, pled.Te or
     airribr instrument executed by any teaoher or se:7001
     sap1oye9, merein      any mltiry cr -5nqe6, 132any in-
Ronarable   5.   A. Wooda,   page   2




      tereat  therein or pert tereof, thsn due or-whioh
      may become Cue to suoh teaaher or sohool employee
      under an existi? contmot of employment, shall be
      valid, and enforceable, provided that such ossign-
      mat, transfer    cr pledge be in writing and aoknow-
      ledgad in the 8&m@ manner al requirsd for the ao-
      knowledgmsnt of a deed or other instrument for re-
      giotretion,and provided    turther that'ii suah in-     -~
      sfmment   be exeoutad  by a Flrrried  person  it ~21811
      also be exeouted and aoknowledged by his or her
      epouse in such manner.    Suoh an assinnment,
                                               .a      tmns-
      fer, or pleaae shall be valid only to the extent
      that the indebtedness seaured thereby is a v31id
      obll&atlon.   Any school district, college, univer-
      sity, or other educational institution, Pounty
      Super atendent, or any disbursing agent t.ereior
      shallf be authorized to honor such cssiqment without
      being subjeot to any liability tkcefor       to th tesoh-
      ar or sohool employee so eseouting suah nssic&?ont:
      and any aum paid to any assignee in aocordance with
      the terms of my suoh sasl,qnzent     ah211 bo deexea to
      be a payment to or for the aooount of such teacher\
      or school employee; but such aseiqn~ent stcll be
      valid and enforceable otily to the extent of any aerl-
      ary whioh may be due or may beaome due and earned
      by suoh tomksr or 8ohool employee durl-ng the oontinu-
      ante of his or her~~employment by ruoh sohool diotriot,
      coilego, university, or eduoaticnsl instltritlon.*

         You will nctioe that S. E. 297 aontaina no expreaa
reforenoe to the S>eoiijl ilot oresting tke Fort Korth Independent
School District, nor for thot matter to apeoial aate in general.
There is a large field of opemtion    for S. 3. 297, a general
rtatute, without its being made applloeble to sohool distriots
created by 3Deoiul acts oontaining oontrary provisions 3uch as
T-7,n. 5213, 39th Ieg., areatin@ the Fort Xorth Indepezdent Cchdol
Dlstriot.

          'Khile a specio11 sot is repealed 3,~'subseo;lent leglsla-
tion which contains an express repealing clause or tLst ctkt:rwise
manirest6 the intention or the I~e+3ltitsre to repetll it, gner-
ally the enactment of a general l&w does not ordlnzrlly operate
IIonorsble 1:. 8. Yoode, p"fe 3




aa a repeal ef e partioulm    or sgboial ILW, by inglicntian,
although bath relcte to the BCI~~ subject mttet.      Yostbrook
OP. ?.!lasoE?i-Texaelam? and Irrigatfcn Co., 195 S."il. ilsr;
Sullivan.vs. City of iCalvesl;on,17 S. S. (M) 478, aff. 34
S. ?V, (EE) OOCI~ Fcrtlnberry vs. State, 2@3.~S. 7:. 146, C$n-
eiesion of Appeals;   Towneend vs. Farrell, 16 S. W. (Ed) 1063,
Comutission of Agpeole; 39 Tex. Jur., p. 1491 59 Cow. 3,. p. 913.

          The aituatLm premntad by tfie acts mdar oonsidara-
tion falls aquarely within the abcve ,-onoral >rlnoiples and
your question mat be annwered in the negative.




                                                    CleUIl    E.   1,6WiS
   FIIXSTASSISTANT                                           Assistant
   ~T~~RNE.Y GENERAL
OrnaP